DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed November 9, 2022. Claims 1, 3-5, 7-11, and 13 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 13, the claim recites "A computer program product" Applicant's specification does not set forth what constitutes the computer program product. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer-readable storage medium includes signals per se. Thus, the computer-readable medium is considered to be non- statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  The Examiner recommends that Applicant amend claim X to recite "A non-transitory computer-readable medium..." 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-5, 7-11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harvill et al (US 2013/0173415 A1) in view of Thomas-Lepore et al (US 2011/0216062 A1).  

Regarding claims 1 and 13, Harvill discloses method for preparing offer and/or order data of an object to be individualized, comprising:
        providing a purchasing system having a user interface, an inventory management system, and a data interface between the purchasing system and the inventory management system in a computer system (Harvill: Figure 1b - user interface 109a, persistant design data (inventory management system), persistant manufacturing data (purchasing system));
providing individualization data for individualizing the object in a storage unit of the computer system (Harvill: Figure 1b - persistant design data);
receiving a first user input comprising object selection data of the object to be individualized via the user interface (Harvill: paragraph [0052] - FIG. 6 illustrates an example of further details of user interface of the product customization system. As shown, for each design area of the product (selected by a drop down menu 142 shown in more detail in FIG. 8), the user/consumer may add images using an add images portion 144 (shown in FIG. 7 in more detail) and/or add text using an add text portion 146 (shown in more detail in FIG. 13). As shown in FIG. 7, the add images portion 144 may further include a thumbnail of a selected image 150 (selected using the interface as shown in FIG. 9), a tool to move the design 152 around the design area, a tool 154 to change an image or delete an image and tools 156 to resize the image, fill/fit the image, rotate the image and/or center the image);
receiving a further user input comprising at least one selected selection position for individualization data on the object to be individualized (Harvill: paragraph [0054], Figure 10 - FIG. 10 illustrates a customized product design user interface of the product customization system. This portion of the user interface allows the user to reposition the image by clicking and dragging in the design view portion as shown. This option is useful for exact positioning of the image within each design area of the product);
transmitting data via the data interface after at least one of the above- mentioned steps between the purchasing system  and the inventory management system, wherein the data comprise at least the object selection data, the at least one selected selection position, a data set of object data of the object to be individualized, wherein the object data define object components and at least two selection positions for the individualization data on an object, object configuration data, which are based on the at least one selected selection position, the object data, and the individualization data, and/or price data based on the object configuration data (Harvill: Figure 1b);
generating offer and/or order data for the object to be individualized from the price data and the object configuration data by means of the inventory management system (Harvill: Figure 15 - add to cart);
wherein the method comprises the following steps before the reception of the first user input: displaying a digital representation of objects to be individualized via the user interface; and  selecting one of the objects to be individualized by a user to generate the object selection data (Harvill: Figure 6 - your design is currently empty.  Add images or text by clicking one of the buttons above).
Harvill does not expressly disclose wherein the digital representation comprises at least two representation levels, wherein one of the at least two representation levels comprises a first partial representation of the object and a further of the at least two representation levels comprises at least one further partial representation of the object, wherein an overlay of the partial representations displays an overall representation of the object and individual partial representations of the object are exchangeable or manipulable without changing the other partial representations, and wherein partial representations can be stacked, and wherein a first partial representation stacked below a second partial representations is visible on the object through a transparent image region of the second partial representation.  Thomas-Lepore discloses:
wherein the digital representation comprises at least two representation levels, wherein one of the at least two representation levels comprises a first partial representation of the object and a further of the at least two representation levels comprises at least one further partial representation of the object, wherein an overlay of the partial representations displays an overall representation of the object and individual partial representations of the object are exchangeable or manipulable without changing the other partial representations, and wherein partial representations can be stacked, and wherein a first partial representation stacked below a second partial representations is visible on the object through a transparent image region of the second partial representation (Thomas-Lepore: Figure 9, paragraph [0053] - The combined rendering 904 may, for example, be produced by combining together rasterized images of the ring and dime. For example, renderings may be created of the reference object at various spatial views, and the resulting renderings may be stored for later use in combining with renderings of other objects As shown in the example of FIG. 9, the reference object may be rendered as semi-transparent so as not to obscure the primary object being rendered).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Harvill to have included wherein the digital representation comprises at least two representation levels, wherein one of the at least two representation levels comprises a first partial representation of the object and a further of the at least two representation levels comprises at least one further partial representation of the object, wherein an overlay of the partial representations displays an overall representation of the object and individual partial representations of the object are exchangeable or manipulable without changing the other partial representations, and wherein partial representations can be stacked, and wherein a first partial representation stacked below a second partial representations is visible on the object through a transparent image region of the second partial representation, as taught by Thomas-Lepore because it would allow for customized versions of a product for evaluation before purchase (Thomas-Lepore: paragraph [0006]).

Regarding claim 3, Harvill and Thomas-Lepore teach or suggest all the limitations of claim 1 as noted above.  Harvill further discloses after the reception of a first user input, the object selection data are transmitted from the purchasing system to the inventory management system, wherein the inventory management system comprises a database, which comprises object data for a plurality of objects; preparing the data set from the object data based on the object selection data by means of the inventory management system; wherein the data set is transmitted from the inventory management system to the purchasing system (Harvill: Figure 1b - flow of assets/data).  

Regarding claim 4, Harvill and Thomas-Lepore teach or suggest all the limitations of claim 1 as noted above.  Harvill further discloses before the reception of the further user input: generating a digital representation from the object data of the data set and projecting a symbol based on the individualization data at an arbitrary selection position (Harvill: Figure 10, paragraph [0054] - FIG. 10 illustrates a customized product design user interface of the product customization system. This portion of the user interface allows the user to reposition the image by clicking and dragging in the design view portion as shown. This option is useful for exact positioning of the image within each design area of the product).  

Regarding claim 5, Harvill and Thomas-Lepore teach or suggest all the limitations of claim 3 as noted above.  Harvill further discloses characterized in that the projection of a symbol comprises the following substep: preparing a representation of the symbol, which is adapted to the selection position (Harvill: Figure 10, paragraph [0054] - FIG. 10 illustrates a customized product design user interface of the product customization system. This portion of the user interface allows the user to reposition the image by clicking and dragging in the design view portion as shown. This option is useful for exact positioning of the image within each design area of the product).  

Regarding claim 7, Harvill and Thomas-Lepore teach or suggest all the limitations of claim 1 as noted above.  Harvill further discloses after the reception of the further user input: preparing the object configuration data from the object data of the data set, the at least one selected selection position, and the individualization data by means of the purchasing system; determining price data based on the object configuration data by means of the purchasing system; and wherein the price data and the object configuration data are transmitted from the purchasing system to the inventory management system (Harvill: Figure 2 - 137f - price).  

Regarding claim 8, Harvill and Thomas-Lepore teach or suggest all the limitations of claim 1 as noted above.  Harvill further discloses the user interface is a web browser (Harvill: Figure 2).  

Regarding claim 9, Harvill and Thomas-Lepore teach or suggest all the limitations of claim 1 as noted above.  Harvill further discloses wherein the object data define a manufacturing method, which is linked to at least a part of the object data (Harvill: Figure 1b - product manufacturing description).  

Regarding claim 10, Harvill and Thomas-Lepore teach or suggest all the limitations of claim 1 as noted above.  Harvill further discloses before the determination of price data based on the object configuration data by means of the purchasing system: - displaying the object configuration data and the price data via the user interface (Harvill: Figure 2, paragraph [0047] - The user interface further comprises a product options tab 137 (a Keds Shoe option tab because the product in the example is a Keds shoe) that allows the user to select various product options (such as colors and patterns for the design area and for accessories) and a customize it tab 138 (shown in more detail in FIG. 6) that allows the user to customize the product with user content as described below in more detail, a commerce portion 137f that allows the user to select a quantity of products to purchase, shows the accumulated price of the products and allows the user to add the customized products to an electronic shopping cart).  

Regarding claim 11, Harvill and Thomas-Lepore teach or suggest all the limitations of claim 1 as noted above.  Harvill further discloses the object data comprise object component data, printing positions, which define the selection positions, and comprise combination data, wherein the combination data define rules for the combination of object component data and selection positions (Harvill: Figure 1b, paragraph [0036] - The flow of assets/data in the user product renderer portion are now described in more detail. In particular, the manufacture portion 109d as shown in FIG. 1B may manufacture a reference product with printed marker pattern, and color-marked pattern regions using the same pattern and manufacturing techniques that will be used for the finished product which are forwarded to the reflectance portion 109e).  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625